 In the Matter Of STANDARD OIL COMPANY OF NEW JERSEYandNATIONAL MARITIME UNION OF AMERICACase No. R-4054.Decided August 21, 19/2Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question ; refusalto accord petitioner recognition ; contract in effect for over one year, amendedafter notice of rival claim of representation,heldno bar; employees inappropriate unit, employed on each American-flag vessel of Company attime of balloting on that vessel,heldeligible to vote, but no employee per-Unit Appropriate for Collective Bargaining:unlicensedpersonnelemployed inthe deck, stewards, and engine room departments, on board the Company'sAmerican-flag tankers, including chief stewards and relief men, but exclud-ing all licensed officers and radio operators.Mr.William A. DoughertyandMr. Sidney -Wire,of New YorkCity, for the Company.Mr. William L. StandardandEdward J. Malament,of New YorkCity, for the Union.Mrs. Agnes Collins,of New York City, for the Association.Mr. Reynolds C. Seitz,of counsel to the Board.DECISION'ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by National Maritime Union of America,herein called the Union, alleging that a question affecting com-merce has arisen, concerning the representation of employees ofStandard Oil Company 'of New Jersey, New York City, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Helen Humphrey,TrialExaminer.Said hearing was held at New York City, onJuly 17, 1942.The Company, the Union, and the Esso Tanker Men'sAssociation, herein called the Association, appeared, participated,and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings, made at the hearing, are freefrom prejudicial error and are hereby affirmed.43NI,RB,No79528 STANDARD OIL COMPANY OF NEW JERSEY529,Thereafter the Union and the Association filed briefs which the-Board has considered.Upon the entire record in the case, the Board makes the following:.-FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYStandard Oil Company of New Jersey is a corporation existingunder and by virtue of the laws of the State of Delaware with its.principal office in New York City. The Company owns and operatesrefineries for the refining of crude petroleum in New Jersey; Mary-land, and South Carolina.The Company causes crude petroleumto be transported to its refineries in the above-named States from-States other than the State in which the refineries are located and-from foreign nations by oceangoing vessels.The Company trans-ports a substantial proportion of the petroleum and petroleum prod-ucts it refines to States other than the States in which its refineriesare located.The Company owns and/or operates a fleet of American-flag oceangoing tank vessels.All the voyages made by the Company'svessels are for the purpose of transporting cargo for the account of_theWar Shipping Administration.II.THE ORGANIZATIONS INVOLVEDNational Maritime Union of America and Esso Tanker Men's As-sociation are labor organizations admitting to membership employees. -of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company, the Union, and the Association stipulated that the-Company has refused recognition to the Union as the bargainingrepresentative of its employees for the unit claimed by the Union to.be appropriate, because the Association has been certified by the-Board 1 as the exclusive representative of the employees in the claimedunit and the Company now has a contract with the Association cov-ering such employees.The contract was entered into on May 9, 1941,.effective as of June 1, 1941, and provided that it should- continue inforce "from year -to year unless written notice to terminate or modifyis filed by either party at least 30 days prior to the expiration of -any-such 1 year period."On March 5, 1942, the Union gave notice to the-Company that it claimed to represent a substantial number of the,em-ployees in the unit covered by the contract.Although the record'Matte? of Standard Oil Companyof NewJerseyand EssoTankerMen's Association,-et al,30 N L RB. 541, March 28, 1941.481039-42-vol. 43-34 530DECISIONS.OF NATIONALLABOR RELATIONS BOARDdoes not disclose when notice of desire to modify the agreement wasgiven, the Company and the Association negotiated amendmentsitothe contract as regards wages and some other particulars on June15, 1942.The contract between the Company and the Association has been inforce for more than 1 year.Although by its terms, the contract pro-vided for automatic renewal, it is of significance that on June 15,1942, the parties effected substantial changes in such contract.Thiswas done at the time over 3 months after the Company had noticethat a rival labor organization claimed to represent a substantialnumber of employees in the unit covered by the contract the Com-pany had with the Association. In similar circumstances we have:repeatedly held that the contract is no bar to an election.2Accord-ingly, we find that the contention of the Company and the Associa-tion that the contract constitutes a bar to this proceeding is withoutmerit.A statement of the Regional Director, introduced in evidence atthe hearing, shows that thejUniori represents, a substantial numberof employees in the unit 'hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe parties 'are agreed that all the unlicensed personnel employedin the deck, stewards, and engine room departments of the Company'sAmerican-flag tankers should be included in the appropriate unit andthat all licensed officers and radio operators should be excluded.This unit is the same as that previously found appropriate by theBoard pursuant to stipulation of the same parties' as are here in-2CfMatter of IlellerBrothersCompany of NewcoinerstownandSteelWoik3rs Organiz-ting Committee, Local Union No.2391(C. 10 ), 33 N. L R B 833 ;Matter of The GreatAtlanticifPacific Tea Compan yandUnited Retail andWholesaleEmployees of America,C. I 0,33 N L R. B 1103"The statement of the Regional Director concerning the claims of authorization sub-mitted by the Union is as follows:"In support of its allegation that it represents 602employees in the alleged appropriate unit, the petitioner submitted 559 authorizationsfor representation cardsOne card was dated August 1941, 1 October 1941,'53 December1941, 143 between January and march 1942, 210 April 1942, 96 June 1942, and 25 undated.All of the 559 cards appear to contain genuine original signaturesThe Union also sub-mitted its membership roster and dues retold containing 230 namesOf the 559 signa-tures on the authorization cards,372 are the names of persons on the Company's pay-rolllistofApril 24, 1942.All 230 names on the dues record appear on the pay roll ofApril 24, 1942,Rhich contains 1,849 names'The Union alleges that there are 1,600employees in the unit it contends is appiopuateThe Association submitted no proof of membership but relies upon the Board's certifica-tion, and its contract with the Company as proof of its interest 'STANDARD, OIL COMPANY OF NEW JERSEY531volved4The Union would include and the Company would excludechief stewards,whereas the Association takes no position with respect'to them.In addition,the Union would exclude relief men. - TheCompany and the Association,on the other hand, contend that reliefmen should be included.The chiefstewards merely direct the work of the personnel em-ployed' in the steward's department. "They carry out the instructionsof the Master. It appears that the chief steward on a tanker doesnot occupy such a supervisory position as to warrant his exclusionfrom the unit.We. shall,therefore,include chief.stewards withinthe appropriate unit.'The record is not clear as to whether relief men were consideredto be in the unit-of unlicensed personnel in the deck,engine, andstewards departments of the Company'sAmerican-flag-tankers thatwas found appropriate by the Board in its prior decision.5However,under the terms of the contract of June 1, 1941,between, the Coin-pany and the Association,and in the amendments of July 22, 1941,and June 15, 1942, thereto, provision is made for relief crews to boardthe Company's ' vessels'while they,are in port.The evidence alsodiscloses that on occasion the relief men put to sea aboard a Companytanker.It would appear that relief men can properly be includedwithin the appropriate unit, and we so find.We find that all the unlicensed personnel employed in the deck,stewards,and engine room departments on board the Company'sAmerican-flag tankers,including chief stewards and relief men, butexcluding all licensed officers and radio operators,constitute a unitappropriate for the purposes-of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation, which hasarisen can best be resolved by an election by secret ballot.The Unioncontends that employees who have been-on vacation for, a period inexcess of 3'weeks, those on leave of absence (except employees granted30 days' leave because their vessel was torpedoed), employees on sickleave who are not receiving full pay, and relief men other than thosewho are members -of the crew of a vessel and are detailed to reliefwork for a period of only a week or two, should not be eligible tovote in the election.The Company and the Association contend that.all such employees should be eligible to vote.We find it unnecessaryat this time to pass specifically upon the eligibility of these groups,4SeeMatter of Standard Oil Company of New Jerseyand EssoTanker Men'sAsso-ctiation, of at,23 N L.R B 860..5 Seefootnoted,supra 532DECISIONSOF NATIONALLABOR RELATIONS BOARDsince we find that, in view, of the present uncertainty as to the arrival,departure, routes, and personnel of vessels of the Company arisingout of wartime conditions, those eligible to vote shall be employees'in the appropriate unit set forth in Section "IV, above, who areemployed on each American-flag vessel of the Company at the timeballoting takes place on that., vessel, provided, however, that noemployees shall vote more than once."We further direct that theRegional Director for the Second Region, under whose directionthe election will be held, shall determine the exact time, place, andprocedure for giving notice of the election and for balloting.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board -by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for, the.purposes.of collective bargaining with the Standard OilCompany of New Jersey, New York City, an election by secret, ballotshall be conducted as soon as convenient, and beginning as promptlyas practicable after the date of this Direction, in conformity with theinstructions set forth in Section ' V, above, for the conduct of suchelection, under the direction and supervision of the Regional Directorfor the Second Region, and subject to Article III, Section 9, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, to determine whether they desire to berepresented by the National Maritime Union of America, or byEsso Tanker 'Men's Association, for the purposes of collective bar-gaining, or by neither'CI-fAIRMANMILLIS took no part in the consideration of the aboveDecision and Direction of Election.O The term "employedon each American-flag vessel at the time balloting takes placeon that vessel" shall include regular crew members who at the time of balloting are beingtemporarily relieved byrelief men III the Matter of STANDARD OIL COMPANY OF NEW JERSEYandNATIONALMARITIME UNION OF AMERICACase No. R-4054AMENDMENT TO DECISION AND DIRECTION OFELECTIONSeptember 10, 1942On August 21, 1942, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Thereafter,Esso Tanker Men's Asso-ciation requested clarification of the decision in regard' to the classesof employees eligible to vote in the election directed to be held.Upon consideration of the matter, the Board hereby orders : (1)that the words, "We find it unnecessary at this time to pass specificallyupon the eligibility of these groups, since," be deleted from the nextto the last sentence in Section V, entitled "The determination of rep-resentatives," and that the words, "We are of the opinion and," beinserted in lieu thereof; and (2) that the words "employed on" in thesame sentence and in footnote 6 be deleted, and that the words, "mem-bers of the crew and on board of," be inserted in lieu thereof, so thatSectionV and footnote 6 of the Decision and Direction of Electionwill read as follows :Y. The determination of representativesWe find that the question-concerning representation which hasarisen canbest be resolved by an election by secret ballot.TheUnion contends that employees who have been on vacation for -aperiod in excess of 3 weeks, those on leave of absence (except employees granted 30 days' leave because their vessel was torpedoed),employees on sick leave Who are not receiving full pay, and reliefmen other than those who are members of the crew of a, vesseland are detailed to relief work for a period of -only a week or two,should not be eligible to vote in the election.The Company andthe Association contend that all such employees should be eligibleto vote.We are of the opinion and we find that, in view of thepresent uncertainty as to the arrival, departure, routes, and per-143 N. L R B. 528.43 N. L.R. B., No. 79a.533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDsonnel of vessels of the Company arising out of wartime condi-tions, those eligible to vote shall be employees in the appropriateunit set forth in Section IV, above, who -are members of the crewand on board of each American-flag vessel of the Company at thetime balloting takes place on that vessel, provided, however, thatno employees shall vote more than once r 'Ve further direct thatthe Regional Director for the Second Region, under whose direc-tion the election will be held, shall determine the exact time, place,and procedure' for giving notice of the election and for ,balloting.The term "members of the crew and on board of each American-flag vessel at thetime balloting takes place on that vessel"shall include regular crew members who,at the time of balloting,are being temporarily relieved by relief men.